DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/22 has been entered.
Allowable Subject Matter
Claims 1, 2, 5-9, 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The best prior art of record Ortelt (U.S. 2019/0234986) teaches a probe head of an air data probe 24 comprising: an insert including: a first end; a second end opposite the first end; and a body portion extending between the first end and the second end, the body portion including a heater 124; an outer shell 40 surrounding the insert and the portion of the heater.
However Ortelt does not explicitly teach the outer shell including: a tip portion defining a first end of the outer shell; and a body portion extending from the tip portion defining a second end of the outer shell; and/or a tip weld between the outer shell and the first end of the insert; a braze between the insert and the second end of the outer shell adjacent a second end of the insert; wherein the portion of the heater is hermetically sealed between the insert and the outer shell.
Therefore, the prior art of record fails to teach the invention as set forth in claims 1, 2, 5-9, 11-19, and the Examiner can find no teaching of the probe head of an air data probe, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL E WILLIAMS/Examiner, Art Unit 2855